Citation Nr: 0615446	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  04-23 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to an increased rating of 100 percent for 
impairment of rectal and anal sphincter control.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1976 to November 
1997.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2003 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in Atlanta, Georgia, that denied the benefit sought on 
appeal.  

The Board notes that in a March 2003 VA examination, the 
veteran complained of improper erections.  The Board 
construes this as an informal claim for loss of use of a 
creative organ, which has not been developed for appellate 
review.  Additionally, a July 2001 examination by Resurgens 
Health Care noted decreased erectile power.  Accordingly, 
this matter is referred to the RO for appropriate action.  

The Board is further cognizant of the veteran's claim for the 
maximum special monthly rate under 38 C.F.R. § 3.350(e)(2) 
and 38 U.S.C. § 1114(o) due to his paralysis combined with 
loss of anal and bladder sphincter control in the 
representative's Informal Brief.  The Board cannot adjudicate 
this claim at this time because the issue has not been 
developed for appellate review.  Additionally, evidence in 
the file indicates that the veteran's GI problem cause 
significant anemia.  These issues are referred to the RO for 
appropriate action.  


FINDING OF FACT

The veteran's impairment of rectal and anal sphincter control 
is manifested by a complete loss of sphincter control.




CONCLUSION OF LAW

The criterion for an increased rating of 100 percent for the 
veteran's impairment of rectal and anal sphincter control has 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.114, Diagnostic Code (DC) 7332 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating for Impairment of Rectal and Anal Sphincter
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified is 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

The veteran essentially contends he is entitled to an 
increased rating of 100 percent for his impairment of the 
rectal and anal sphincter because the current rating assigned 
does not accurately reflect the severity of his disability.  
Pursuant to DC 7332, a rating of 100 percent is warranted 
upon a showing of complete loss of sphincter control.  
Attached to the representative's Informal Brief are several 
letters from the VA central office C&P service relied on to 
suggest that a complete loss of sphincter control can be 
indicated by the use of suppositories, stool softeners, and 
digital stimulation in producing bowel movements. 

The veteran was originally granted service connection for 
impairment of the rectal and anal sphincter in an April 1998 
rating decision.  He was assigned a 10 percent evaluation.  
In a rating decision of May 2000 this was increased to 30 
percent, and a rating decision of August 2003 increased the 
evaluation to 60 percent.  The veteran appealed the August 
2003 decision.  The Board notes that while the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is a present level of disability that 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

In evaluating the veteran's claim, the Board finds that the 
preponderance of the evidence supports an increased rating of 
100 percent.  As noted in a May 2004 VA examination, the 
veteran is currently involved in a bowel training program for 
his bowel leakage and fecal retention problems.  The examiner 
in the May 2004 examination also discussed the possibility of 
a colostomy with the veteran.  The veteran reported he 
experiences two to three episodes of liquid fecal 
incontinence daily and the examiner found that liquid stool 
is bypassing solid impacted stool due to the veteran's 
colonic dysmotility.  He was diagnosed with fecal 
incontinence.  In an April 2004 treatment record, the veteran 
was found to have chronic constipation, requiring manual 
disempactation three times per day.  At the time, the veteran 
reported that he recently required the aid of his sister in 
manually disimpacting a huge amount of stool.  In a December 
2003 progress note the examiner found the veteran cannot 
control his bowels and that his bowel function was worsening.  
The veteran reported his reliance on Depends for fecal 
leakage.  A March 2003 VA examiner found the veteran 
experiences fecal leakage for more than two thirds of the day 
in moderate amounts requiring the use of absorbent pads.  The 
sum of this evidence supports the veteran's contention that 
he experiences a total loss of sphincter control and as such, 
the Board finds a 100 percent evaluation is appropriate under 
DC 7332.    


Notice and Assistance
The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the veteran dated in January 2003.  However, this notice does 
not provide any information concerning the effective date.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As such, the 
RO will be responsible for addressing any notice defect with 
respect to the rating established by 
this decision and the effective date elements when it 
effectuates his award.  The veteran will then have any 
opportunity to express disagreement with the effective date 
should he desire to do so.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept apprised of 
the RO's actions in this case by way of the Statement of the 
Case and have been informed of the evidence considered, the 
pertinent laws and regulations, and the rationale for the 
decision reached in denying the claims.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
claims.  Therefore, the Board finds that duty to notify and 
duty to assist have been satisfied.  

ORDER

An increased rating of 100 percent for impairment of the 
rectal and anal sphincter control is granted.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


